Stockton, J.
We think the evidence first offered by the defendant, should have been received. The plaintiff does not sue to recover, as upon a quantum valebat, or quantum meruit, for as much as' his work was worth, or as much as he therefor reasonably deserved to have; but he sues as upon a special contract, by which he avers, the defendant promised to pay him one dollar and seventy-five cents per day, for ninety-four days’ work. Without considering, at present, whether the plaintiff was bound to prove the contract as laid, and whether a misstatement of the quality or nature of the defendant’s promise, and his consequent liability theron, would be a fatal error, subjecting the plaintiff to a non-suit, it is. evident that the defendant may be allowed to show, in any manner, that the contract laid in the petition was not the agreement of the parties; and what mode so effectual for this purpose, as to prove an entirely different contract and promise of defendant? If *222the defendant could have proved that the agreement of the parties was, that for the work done by the plaintiff, he was to be paid seventy-live dollars only, the evidence would at least have gone to defeat his claim pro tanto / and it might become a question whether he could recover at all in this action, without amending his petition.
Books of account are competent evidence, when the charges they contain are made in the ordinary course of business. This fact is to be determined by the jury, from the charges themselves, and from the rules of law applicable to the business transactions of men. One of these rules is, that the loan, or payment of money, is not ordinarily the subject of a charge in book account; and that the charge not being such as is made in the ordinary course of business, by one party against another, cannot be proved by the account boob. To render the book competent to prove the payment of money, the party offering it must show that he is engaged in a business to justify such charges ; as, to illustrate, in the business .of banking, or of receiving money on deposit, and paying it out for others. If the payment or loan of money constituted, in any just sense, the ordinary business of defendant, and these charges of money paid, were made in the ordinary course of business, he may justly claim the right to prove them by. his books, but not otherwise.
The rule that the books are inadmissible to prove the loan or payment of money, has been so far departed from in some of the New England states, as to allow the proof, by the book of original entries, of the payment of money not exceeding forty shillings, or six dollars and sixty-six cents, ($6,66). Bassett v. Spofford, 11 N. H., 169; Burns v. Fay, 14 Pick., 12; Union Bank v. Knapp, 3 Ib., 109 ; Prince v. Smith, 4 Mass., 455 ; Wetherell v. Swan, 32 Me., 247: Richardson v. Emery, 3 Foster, 220.
The exception may have some show of necessity, if not of principle, to support it. Our statute, however, has made no such distinction, as that small sums of money may *223be proved by a party’s books of account, but that large sums shall not be so proved. If allowed at all, the privilege must be strictly guarded, and only admitted in cases where the jury may be of opinion, that the party is without any other proof; and that there has been such a course of continuous dealing between the parties, as that small sums of money passed between them in the ordinary course of business, and became the legitimate subject of a charge in book account, by one against the other. If they should so judge, we think they should be at liberty to allow the same. See Veiths v. Hagge, 163.
Judgment reversed.